TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00272-CV



                                      In re Chris Osborn


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             CONCURRING OPINION


               I agree that the petition for writ of mandamus should be denied. See Tex. R. App.

P. 52.8(a). Nothing more need be said. I therefore concur in the result only.



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: April 30, 2013